POLITZ, Circuit Judge:
Burl Cain, as warden of the Louisiana State Penitentiary appeals the district court’s grant of a writ of habeas corpus to Brandon Haynes. For the reasons assigned we affirm.
BACKGROUND
Haynes was convicted of first degree murder for causing the death of a graduate medical student in 1993. The evidence adduced at trial disclosed that the victim had been last seen late at night working in a research laboratory. The next morning her body was found at the foot of an adjacent 10 story biomedical research building, then under construction. The medical examiner ruled that she died from injuries resulting from the fall. The autopsy disclosed that in addition to the death-dealing injuries the victim had several non-fatal cuts which the medical examiner believed were likely intended to cause torture or compliance, some bruising around her arm, and semen residue in her vagina and rectum.
The evidence pointing to Haynes’ involvement in the abduction and death of the student was substantial. Haynes was part of the construction crew working on the biomedical research building. Although he had gone home after completing his shift, eyewitness testimony established that he had returned to the building later that evening. Video surveillance cameras in the biomedical research building record*759ed him on the upper floors of the building and taped him climbing up to unplug the cameras. DNA analysis established that it was his semen found in the victim. The victim’s wallet was found secreted in a wall in his home. A knife that could have caused the cuts on the victim was found in his car, as were blood stains matching the victim. Similar blood stains were found on his pants.
The State brought first degree murder charges against Haynes, contending that he abducted, raped, robbed, and tortured the victim before he either threw her or forced her off the roof. Haynes pleaded not guilty and consistently maintained his innocence.1
Haynes was assigned two experienced public defenders. In their judgment the evidence against Haynes would result in his conviction. They decided that the best trial strategy would be to acknowledge that Haynes did abduct, rob, rape and torture the deceased student, but that the State could not prove that he caused or otherwise intended for her to fall from the building. Absent that element Haynes could only be found guilty of second degree felony murder and could not be given a death sentence.
In their opening statement counsel for Haynes stated:
The evidence will show that the victim, Fang Yang, died during the commission of a felony. It will not show that Brandon Haynes specifically intended to kill her. It will not show that he even caused her death. In essence, the evidence will show that Brandon Haynes is guilty of second degree murder. Nothing more. We are not going to say anything less, just that, second degree murder.
We are not going to contest that Brandon Haynes raped the victim. It was a terrible thing he did, but he did it. We are not going to contest that. Likewise we are not going to contest the fact that he abducted her first and brought her up to the roof. We are not contesting that. We are not going to contest the fact that at some point he possibly robbed her.
Counsel then told the jury that the only issue in the case was whether Haynes intended to cause the woman’s death, and that absent such proof they could not convict him of first degree murder. Counsel concluded by saying “[The evidence] is enough for second degree murder and that’s what we are going to ask you to do at the end of the trial, come back with a verdict of second degree murder, no more, no less.”
At the conclusion of defense counsel’s opening statement Haynes told the trial judge that he wanted to address the court. The judge sent the jurors out, and Haynes’ counsel stated that anything Haynes said was against the advice of counsel. Haynes then declared:
I don’t agree with what these lawyers are doing, talking about I’m guilty of second degree" murder. I’m not guilty of second degree or first degree. If that is the way they are going to represent me, they need to just jump over there with the D.A.’s. They ain’t representing me. Telling jurors that I’m guilty of second degree murder ain’t trying to represent me in no kind of way. I disagree with what they are doing.
Haynes’ counsel responded that in their judgment the evidence precluded hope of a not-guilty verdict and that this approach was in his best interest. Haynes told the *760judge that he had previously complained of their trial strategy and had requested that they not represent him. He repeated that request. He also stated “I specifically asked my lawyers not to do what they— they said they were going to do this second degree junk. I don’t like that. I mean, I’m not guilty. I don’t feel I’m guilty of second degree or first degree and I don’t agree with them.”
The trial judge stated that Haynes was being represented by excellent lawyers and his request for different lawyers was denied. When Haynes protested that he was “stuck” with the appointed counsel and with their trial strategy, the judge stated that Haynes could testify at the appointed time if he desired to. He thereupon brought the jury back in and resumed the trial.
Haynes did not testify, and in closing argument Haynes’ counsel returned to the strategy established in the opening statement, saying:
In our opening, I said pay close attention not only to what all the evidence is going to show. I said there would be only one issue and only one issue; that is., intent to kill. Look at all the evidence .... It proves a lot of things. It proves a lot of things we didn’t contest. It proves he intentionally raped her. It proves he intentionally cut her. Did I say otherwise? I conceded that. It proves that he abducted and possibly robbed her. He did take the wallet; we don’t know when. We did not contest that. We did not cross examine any witness regarding the source of semen. The only issue we are contesting is whether or not Mr. Haynes intentionally killed the victim, Fang Yang. That is it. It is the only issue.
The jury found Haynes guilty of first degree murder but could not agree on the punishment, and under Louisiana law the trial judge sentenced Haynes to life without possibility of parole. Haynes filed a pro se brief in his direct appeal contending that his counsel had been ineffective by conceding his guilt on the underlying felonies. The state court of appeals affirmed his conviction. Haynes’ counsel filed for writs of review in the Louisiana Supreme Court, which were denied; however, Haynes did not file any pro se brief in that effort and his ineffective assistance claim was not reviewed by that court.
Haynes then filed applications for post-conviction collateral relief in state court, again raising the ineffective assistance claim. Finding that the trial strategy employed by Haynes’ counsel was a well-considered effort to avoid a death sentence, the state court denied his application. After a premature federal application, Haynes sought a writ from the Louisiana Supreme Court which considered his ineffective assistance claim for the first time and denied same. Haynes then refiled in the court a quo.
The district court referred Haynes’ writ application to a magistrate judge who filed a report recommending that it be denied. In his report the magistrate judge reviewed the state court opinions, which had examined Haynes’ assertion using the two-pronged test established in Strickland v. Washington2 for determining whether counsel was ineffective, and found that those opinions were not an unreasonable application of the Strickland standard.3
The district court rejected the recommendation of the magistrate judge, finding that the state courts and the magistrate judge used the wrong standard in evaluat*761ing Haynes’ claim. According to the district judge, the actions of Haynes’ counsel in conceding partial guilt over Haynes’ express objection resulted in the constructive denial of counsel, causing per se prejudice under the standard set forth in U.S. v. Cronic.4, The district judge then granted Haynes a conditional writ of habeas corpus, stating that he is to be freed unless the State, within 180 days, initiates a new prosecution. That order was stayed pending the instant appeal.
ANALYSIS
We are presented with the typical question faced in considering an ineffective assistance claim, i.e., whether the applicant must establish both prongs of the test set forth in Strickland, or whether the second “prejudice” prong is presumed under the exception set forth in Cronic. This is a mixed question of fact and law that we review de novo.5 Where, as here, the claim has been reviewed on the merits and denied by the state courts, we will grant the application only where “the state court’s conclusions involved an unreasonable application of clearly established federal law as determined by the Supreme Court.”6
In Strickland the Supreme Court established the test that is generally to be applied in evaluating an ineffective assistance of counsel claim; namely, whether the applicant has established that (1) the performance of counsel was deficient, and (2) the deficient performance resulted in prejudice to the applicant.7 In Cronic, however, the Court opined that there are some circumstances where the absence, actions, or inactions of counsel compromise the very reliability of the trial process. In such circumstances prejudice to the applicant is presumed because the defendant’s sixth amendment right to counsel is actually or constructively denied.8 Since issuance of the Strickland and Cronic opinions we have had numerous opportunities to address their teachings and to seek to define their contours, and have reached the conclusion that the Cronic constructive denial exception is very narrow and is rarely applicable.9
The sixth amendment right to effective assistance of counsel derives from the defendant’s fundamental right to a fair trial,10 a goal best achieved by ensuring that the process involves vigorous partisan advocacy by both sides.11 As the Cronic court pointed out, “[T]he adversarial process protected by the Sixth Amendment requires that the accused have ‘counsel acting in the role of advocate.’ The right to the effective assistance of counsel is thus the right of the accused to require the prosecution’s case to survive the crucible *762of meaningful adversarial'testing.” 12 The question before us is whether, by explicitly conceding his guilt on the underlying felonies from the beginning of the case, by not contesting the prosecution’s evidence on those felonies, and by urging the jury to find him guilty of nothing less than second degree murder, counsel “fail[ed] to subject the prosecution’s case to meaningful adversarial testing.” 13
Where counsel acknowledges, in closing argument, the overwhelming weight of evidence that has been admitted against his client, even conceding his client’s guilt, we have found that such an acknowledgment of the obvious may be a trial tactic that does not reach the level of ineffective assistance.14 We have also found that questions impheating participation in illegal activities during defense counsel’s direct examination of his own client did not result in ineffective assistance.15
Several of our sister circuits have addressed cases where counsel for the defendant has conceded at least partial guilt in the opening statement or closing argument, finding that such tactics do not result in per se prejudice.16 In those cases, however, the accused had expressed prior agreement with the trial tactic of conceding guilt, especially to a lesser charge, or had already confessed guilt. The instant case presents no such agreement or confession. Indeed, despite the array of contrary evidence, Haynes maintains he is innocent, not only of the murder but of the underlying felonies as well, and he immediately and vigorously objected to the concessionary strategy employed by his counsel in the opening statement. The Kansas Supreme Court when faced with a case *763where the defendant vigorously objected to the court that he disagreed with his defense counsel’s strategy of admitting guilt stated:
Viewing [defense counsel’s] conduct as part of a trial strategy or tactic is to ignore the obvious. By such conduct defense counsel was betraying the defendant by deliberately overriding his plea of not guilty. He not only denied [the defendant] the right to conduct his defense, but, as in Brookharb, it was the equivalent to entering a plea of guilty.... [Defense counsel] had no right to conduct a defense premised on guilt over his client’s objection. If [defense counsel] could not accept Carter’s rejection of such a defense, then he should have either proceeded with a defense acceptable to Carter or sought permission to withdraw as defense counsel.17
The impact upon the adversarial process of conceding guilt over the client’s express objection was described by the Supreme Court of North Carolina in these terms:
This Court is cognizant of situations where the evidence is so overwhelming that a plea of guilty is the best trial strategy. However, the gravity of the consequences demands that the decision to plead guilty remain in the defendant’s hands. When counsel admits his client’s guilt without first obtaining the client’s consent, the client’s rights to a fair trial and to put the State to the burden of proof are completely swept away. The practical effect is the same as if counsel had entered a plea of guilty without the client’s consent. Counsel in such situations denies the client’s right to have the issue of guilt or innocence decided by a jury.18
Here, the facts reflect defense counsels’ considered decision to disregard Haynes’ claim of innocence.and to make no contest to any of the prosecution’s case, other than the element of intent in the charge of first degree murder. In the opening statement co-counsel for Haynes expressly stated “the evidence will show that Brandon Haynes is guilty of second degree murder.” He concluded by saying, as previously noted, that “[The evidence] is enough for second degree murder and that’s what we are going to ask you to do at the end of the trial, come back with a verdict of second degree murder, no more, no less.”
Counsel began by telling the jury, against Haynes’ express objection and persistent assertion of innocence, that Haynes was guilty of all of the underlying felonies, each one particularly egregious, and was guilty of second degree murder. Counsel then advised the jury that the defense would not contest the prosecution’s case on those felonies and, at the end of the trial, would ask that they convict Haynes of nothing less than second degree murder. We are not here presented with a case where counsel merely acknowledges what the evidence introduced already has established, or acknowledges up front some criminal activity that is not a fundamental part of the prosecution’s primary charge. Rather, we have before us a case involving a conscious decision to acknowledge under*764lying felonies, felonies upon which the prosecution critically relied in asking the jury to make the inferences necessary to find Haynes guilty of first degree murder.
Further, counsel focused their questioning of the witnesses on the single issue they determined to challenge. As a result, although the prosecution did not rely on the concession to second degree murder, the evidence on Haynes’ guilt as to those felonies went completely unchallenged.19 Counsel for Haynes stated as much in closing, saying “Look at all the evidence .... It proves a lot of things. It proves a lot of things we didn’t contest.... We did not cross examine any witness regarding the source of semen. The only issue we are contesting is whether or not Mr. Haynes intentionally killed the victim, Fang Yang. That is it. It is the only issue.”
As the record makes clear, counsel appointed to represent Haynes were experienced public defenders and trial lawyers.20 Similarly, the record reflects that their decision to focus on avoiding a first degree murder conviction, with the concomitant possibility of a death sentence, was a considered one borne out of their experience. We are cognizant that defense counsel may choose this course of action because they perceive a need to maintain credibility with the jury in their effort to avoid a sentence of death, and out of a belief that the admissible evidence would lead to conviction on those charges in any event. The sixth amendment does not require counsel to invent a defense or act in an unethical manner. It does, however, require counsel to put the prosecution’s case to the test through vigorous partisan advocacy. “[Ejven when no theory of defense is available, if the decision to stand trial has been made, counsel must hold the prosecution to its heavy burden of proof beyond a reasonable doubt.”21
This is not a case of a defendant simply wanting to direct his defense; it is a case of a defendant staunchly maintaining his innocence to felonies that are the primary foundation of the prosecution’s case, and from which spring the inferences necessary for the jury to find guilt of the greater charge. By asking the jury to find their client guilty of those felonies in them opening statement, counsel inappropriately lessened the prosecution’s burden in leading the jury to make the inference he intentionally caused the victim’s death. Absent the requisite partisan advocacy on such an integral aspect of the prosecution’s case we cannot say that Haynes received the constitutionally mandated fair trial.
CONCLUSION
In summary, we find that the specific facts of this case resulted in a constructive denial of counsel, and the standard set forth in Cronic is the appropriate standard by which Haynes’ application for a writ of habeas corpus must be analyzed. We *765therefore conclude that the district court was correct in its analysis.
Accordingly, the judgment appealed is AFFIRMED.

. Haynes did not deny that he was with the victim that evening or that they had sexual relations. Rather, he denies that the events transpired in the manner described by the prosecution.


. 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).


. Citing Kitchens v. Johnson, 190 F.3d 698 (5th Cir.1999).


. 466 U.S. 648, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984) (issued the same day as the Strickland opinion).


. Childress v. Johnson, 103 F.3d 1221 (5th Cir.1997).


. Jones v. Jones, 163 F.3d 285, 299 (5th Cir.1998) (quoting Nobles v. Johnson, 127 F.3d 409, 418 (5th Cir.1997)).


. Strickland, 466 U.S. at 687, 104 S.Ct. 2052.


. Cronic, 466 U.S. at 658-60, 104 S.Ct. 2039.


. See, e.g., Gochicoa v. Johnson, 238 F.3d 278 (5th Cir.2000); Jackson v. Johnson, 150 F.3d 520 (5th Cir.1998); and Childress, 103 F.3d at 1229 ("The federal courts of appeal, including this one, have repeatedly emphasized that constructive denial of counsel as described in Cronic affords only a narrow exception to the requirement that prejudice be proved.”).


. Strickland, 466 U.S. at 684, 104 S.Ct. 2052. See also Pratt v. Cain, 142 F.3d 226 (5th Cir.1998).


. Cronic, 466 U.S. at 655, 104 S.Ct. 2039 (quoting Herring v. New York, 422 U.S. 853, 95 S.Ct. 2550, 45 L.Ed.2d 593 (1975)).


. Id. at 656, 104 S.Ct. 2039 (quoting Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967)).


. Cronic, 466 U.S. at 659, 104 S.Ct. 2039 (describing circumstances where the actions of defense counsel result in making the adversary process itself unreliable; thus, prejudice against the accused is presumed). In his briefs, many of which were filed pro se before appellate counsel was appointed for him, Haynes defines his claim primarily in terms of ineffective assistance of counsel. Our analysis, in turn, focuses on that issue and we do not herein address the broader and equally serious sixth amendment concerns that the facts of this case raise, e.g., whether, by conceding partial guilt over Haynes’ direct objection, counsel usurped the fundamental right of how to plead that is reserved for the accused; or whether the trial judge, by not informing Haynes of his right to self-representation, violated his fundamental rights as enumerated in Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525 (1972).


. United States v. Short, 181 F.3d 620 (5th Cir.1999) (concurring with the trial court’s assessment that counsel’s statements in closing argument were reasonable in light of the overwhelming evidence of guilt adduced at trial). See also Underwood v. Clark, 939 F.2d 473, 474 (7th Cir.1991) ("Such acknowledgment can be a sound tactic when the evidence is indeed overwhelming (and there is no reason to suppose that any juror doubts this) and when the count in question is a lesser count, so that there is advantage to be gained by winning the confidence of the jury.”).


. Pratt, 142 F.3d at 231-32.


. See, e.g., Trice v. Ward, 196 F.3d 1151 (10th Cir.1999) (no prejudice where counsel conceded guilt as to a rape charge accused had confessed to); United States v. Wilks, 46 F.3d 640 (7th Cir.1995) (concession of guilt in opening statement was not prejudicial where accused did not object and told court he was satisfied with the performance of his counsel); McNeal v. Wainwnght, 722 F.2d 674 (11th Cir.1984) (no prejudice where the accused had confessed on tape and counsel conceded guilt). Several state cases reach the same result. See, e.g., State v. McNeill, 346 N.C. 233, 485 S.E.2d 284 (N.C. 1997) (no prejudice when defense stipulated to stabbing and accused agreed to concession strategy) and People v. Johnson, 128 Ill.2d 253, 131 Ill.Dec. 562, 538 N.E.2d 1118 (1989) (no prejudice when counsel conceded guilt to a crime to which the accused had confessed).


. Kansas v. Carter, 270 Kan. 426, 14 P.3d 1138, 1148 (2000).


. State v. Harbison, 315 N.C. 175, 337 S.E.2d 504, 507 (1985) (citing Wiley v. Sowders, 647 F.2d 642 (6th Cir.1981)). Two other jurisdictions have reached the same conclusion based on similar facts. See Jones v. Nevada, 110 Nev. 730, 877 P.2d 1052, 1057 (1994) (prejudice presumed where defense counsel improperly concedes his client’s guilt) and State v. Anaya, 134 N.H. 346, 592 A.2d 1142, 1147 (1991) (requirement of prejudice not necessary where counsel over defendant's objection admitted to a lesser-included offense and "prevented any meaningful adversarial testing of the prosecution's case.”).


.The prosecution appropriately, and to its credit, noted repeatedly in its rebuttal argument that just because Haynes' counsel conceded his guilt to second degree murder did not make him guilty, it was -the evidence they adduced at trial that proved his guilt. Such assertions do not and cannot alter the fact that the evidence went unchallenged when introduced. It is impossible to determine how the defense counsels' failure to aggressively contest the prosecution’s evidence on those charges impacted the weight the jury accorded that evidence, or whether counsels' concession of guilt on those felonies facilitated the jury’s decision to infer he also intended to kill the young lady.


. In their colloquy with the court, counsel represented that one had been practicing law for twelve years and the other for ten years, with each having participated in numerous trials.


. Cronic, 466 U.S. at 656-57 n. 19, 104 S.Ct. 2039.